Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 02/09/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-11, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landin et al. (6,191,650) in view of Kataoka et al. (US PG Pub 2003/0011272).
	As to independent claim 1, Landin et al. teaches an electric motor with at least one of a stator (2) and[[/or]] rotor containing at least one layer of a composite material, comprising at least one electrical steel strip layer (4, 7, 8) as carrier and at least one polymer layer (6) as shown in figures 1 and 2 .  
However Landin et al. teaches the claimed limitation as discussed above except at least one of a skewed stator and rotor, where the at least one of a skew stator and rotor comprises a plurality of lamellae with skew continuously.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Landin et al. by using at least one of a skewed stator and rotor, where the at least one of a skew stator and rotor comprises a plurality of lamellae with skew continuously, as taught by Kataoka et al., to provide a motor with high efficiency, low vibration and low noise.
As to claim 2/1, Landin et al. teaches in that the composite material includes a further electrical steel strip layer (4, 7, 8) as cover sheet as shown in figures 1 and 2.  
As to claims 11/1, 17/1, Landin et al. teaches in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz (see column 8, lines 43-50).
As to claims 18/1, 19/1, 20/1, Landin et al. teaches in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2 using same material as the invention (thermoplastic materials see column 9, lines 13-23).  
As to claim 21/1, Landin et al. teaches in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control (see column 8, 45-55, and using same material of the invention , thermoplastic materials see column 9, lines 13-23, to get the same result)
As to independent claim 10, Landin et al. teaches method of reducing the acoustic emission of a beveled electric motor, comprising providing a beveled electric motor having at least one of a stator (2) and[[/or]] and a rotor wherein the at least one of the stator (2) and the rotor contains at least one layer of a composite material with at least one electrical steel strip layer (4, 7, 8) as carrier and at least one polymer layer (6) as shown in figures 1 and 2.  
However Landin et al. teaches the claimed limitation as discussed above except a skewed electric motor having at least one of a stator and rotor, and the at least one of a skewed stator and rotor comprises a plurality of lamellae which skew continuously and generate at least one of a skew of a stator pole shoe and a skew of a rotor surface.
Kataoka et al. teaches a skewed electric motor having at least one of a stator (10)  and rotor (20), and the at least one of a skewed stator (10) and rotor comprises a plurality of lamellae (see paragraph [0043], flat stator core 11) which skew (see figure 2) continuously and generate at least one of a skew of a stator pole shoe (see figure 2) and a skew of a rotor surface (20) as shown in figures 1 and 2, for the advantageous benefit of providing a motor with high efficiency, low vibration and low noise.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Landin et al. by using a skewed electric motor having at least one of a stator and rotor, and the at least one of a 
As to claim 22/1, Landin et al. teaches characterized in that the polymer is an acrylate-based copolymer (column 9, lines 5,9; lines 18-19; lines 38-39).  
As to claim 23/22, Landin et al. teaches characterized in that the polymer is a copolymer composed of a copolymerized mixture of at least one alkyl acrylate ester monomer unit and/or alkyl methacrylate ester monomer unit, each of which has an alkyl group having 1 to 12 carbon atoms, a glycidyl monomer unit, an unsaturated carboxylic acid monomer unit and a crosslinker (Column 8, line 53).
Claim(s) 3-8, 12-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Landin et al. (6,191,650)  and Kataoka et al. (US PG Pub 2003/0011272) as applied in claim 2 above, and further in view of Lombard (CA2635639).
As to claim 3/2, Landin et al. in view of Kataoka teaches in that the polymer layer contains a shear deformation- absorbing polymer or consists thereof.
Lombard teaches a polymer layer (32) contains a shear deformation- absorbing polymer or consists thereof (Paragraph [0005]), for the advantageous benefit of providing energy dissipation in the expected configuration corresponding to determined temperature, frequency ranges and attenuate the dynamic responses of a structure under synchronous or asynchronous stress.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Landin et al. in view of 
As to claim 4/3, Landin et al. teaches in that the polymer layer has a layer thickness in the range of 3-20 µm (see column 10, lines 63-65).  
As to claim 5/4, Landin et al. teaches in that the electrical steel strip layer (4,7,8) has a layer thickness in the range of 50-1500 µm (see column 25-33).  
As to claims 6/5, Landin et al. teaches in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz (see column 8, lines 43-50).
As to claims 7/6, Landin et al. teaches in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2 using same material as the invention (thermoplastic materials see column 9, lines 13-23).  
As to claims 8/7, Landin et al. teaches in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control (see column 8, 45-55, and using same material of the invention , thermoplastic materials see column 9, lines 13-23, to get the same result)
As to claims 12/5, Landin et al. teaches in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz (see column 8, lines 43-50).
As to claims 13/12, 14/12, Landin et al. teaches in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2 using same material as the invention (thermoplastic materials see column 9, lines 13-23).  
As to claims 15/14, 16/13, Landin et al. teaches in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control (see column 8, 45-55, and using same material of the invention , thermoplastic materials see column 9, lines 13-23, to get the same result)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yokote (JP2006254622) teaches skew stator and rotor as claimed in claim 1 and 10.
Okada (JP2002369470) teaches skew stator and rotor as claimed in claim 1 and 10.

and the following references can be obvious in 35 U.S.C. 103 to modify Landin et al. by using the copolymer composed as claimed in claims 22 and 23.
Yun (JP2017054997) teaches copolymer as claimed in claim 23.
Sawami (JP2016163948) teaches copolymer as claimed in claim 23.
Wakahara (JP2016027564) teaches copolymer as claimed in claim 23.
Behrendt (WO2014068041) teaches copolymer as claimed in claim 23.
Hasegawa (CN103166385) teaches copolymer as claimed in claim 22 and 23.
Saga (WO2009055626) teaches copolymer as claimed in claim 22 and 23
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	March 14, 2022